Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


NWR Georgia Construction, LLC,                       Appeal from the 71st District Court of
Appellant                                            Harrison County, Texas (Tr. Ct. No. 21-
                                                     0302). Opinion delivered by Chief Justice
No. 06-21-00104-CV          v.                       Morriss, Justice Stevens and Justice Carter*
                                                     participating.    *Justice Carter, Retired,
Master Woodcraft Cabinetry, LLC, and                 Sitting by Assignment.
MCW Industries, LLC, Appellees


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellees, Master Woodcraft Cabinetry, LLC, and MCW
Industries, LLC, pay all costs of this appeal.


                                                     RENDERED MARCH 1, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk